  Case 2:19-cr-00877-CCC Document 73 Filed 03/27/20 Page 1 of 4 PageID: 1597
                                                                                                                                    ATTORNEYS AT LAW
                                                                                                              Corporate Center Three at International Plaza
                                                                                                                   4221 W. Boy Scout Boulevard | Suite 1000
                                                                                                                                 Tampa, Florida 33607-5780
                                                                                                                            813.223.7000 | fax 813.229.4133
                                                                                                                                     www.carltonfields.com

                                                                                                                                                    Atlanta
Simon A. Gaugush                                                                                                                              Florham Park
Of Counsel                                                                                                                                         Hartford
813.229.4227                                                                                                                                   Los Angeles
sgaugush@carltonfields.com                                                                                                                           Miami
                                                                                                                                                 New York
                                                                                                                                                   Orlando
                                                                                                                                                Tallahassee
                                                                                                                                                    Tampa
                                                                                                                                           Washington, DC
                                                                                                                                           West Palm Beach




                                                        March 27, 2020

VIA ECF AND E-MAIL

The Honorable Michael A. Hammer
U.S. Magistrate Judge
United States District Court
District of New Jersey
Martin Luther King Building
U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

           Re:         United States v. Matthew Goettsche, et al., Case No. 19-cr-877-CCC (D.N.J.)

Dear Judge Hammer:

           Please accept this letter in lieu of a more formal motion on behalf of Jobadiah Sinclair

Weeks to provide supplemental authority in support of his Motion for Temporary Release Pursuant

to 18 U.S.C. § 3142(i) (D.E. 68).

Orders Granting Release based on Coronavirus-related Issues on Coronavirus-related

Issues

     •     United States v. Perez, Case No. 1:19-cr-297 (Dkt. No. 62) (S.D.N.Y. Mar. 19, 2020)

           (releasing defendant pursuant to 18 U.S.C. § 3142(i) because of the “heightened risk of

           dangerous complications should he contract COVID-19” due to “serious progressive lung

           disease and other significant health issues” despite defendant’s past history of flight and

           danger to the community) (Exhibit A).

                                                     Carlton Fields, P.A.
121598689.5                   Carlton Fields, P.A. practices law1in California through Carlton Fields, LLP.
 Case 2:19-cr-00877-CCC Document 73 Filed 03/27/20 Page 2 of 4 PageID: 1598



   •   United States v. Fellela, Case No. 3:19-cr-79 (JAM), 2020 WL 1457877, at *1 (D. Conn.

       Mar. 20, 2020) (releasing defendant pursuant to 18 U.S.C. § 3143(a)(1) and recognizing

       that “[f]light would be enormously more risky and complicated in light of the travel and

       commercial restrictions brought on by the COVID-19 virus”) (Exhibit B).

   •   United States v. Harris, Case No. 1:19-cr-00356-RDM (Dkt. 35) (D.D.C. Mar. 26, 2020)

       (releasing defendant, pursuant to 18 U.S.C. § 3142(i), who pled guilty to one count of

       distribution of child pornography; citing “palpable” risk of spread in jail of COVID-19

       given the “risk of transmission posed by large gatherings,” defendant being “housed in a

       unit with dozens of other detainees and inmates,” the “real” risk of “overburdening the

       jail’s healthcare resources,” and “the healthcare resources of the surrounding community”)

       (Exhibit C).

   •   Xochihua-James v. Barr, Case No. 18-71460 (Dkt. 54-1) (9th Cir. Mar. 23, 2020) (sua

       sponte releasing immigration detainee from detention “in light of the rapidly escalating

       public health crisis”) (not pursuant to 18 U.S.C. § 3142(i)) (Exhibit D).

   •   Calderon Jimenez v. Cronen, Case No. 1:18-cv-10225-MLW (Dkt. No. 507) (D. Mass.

       Mar. 26, 2020) (releasing immigration detainee due to the enhanced risk detention presents

       “in the midst of a coronavirus pandemic”) (not pursuant to 18 U.S.C. § 3142(i)) (Exhibit

       E).

Change in Circumstances at Essex County Correctional Facility (“ECCF”)

   •   As of March 25, 2020, two ECCF correctional officers have tested positive for COVID-

       19. (See Exhibit F, More Coronavirus at Essex County Prison; Activists Keep Up Outcry,

       Patch.com (Mar. 25, 2020)).




121598689.5                                  2
 Case 2:19-cr-00877-CCC Document 73 Filed 03/27/20 Page 3 of 4 PageID: 1599



   •   As of March 26, 2020, an immigrant detainee at ECCF tested positive for COVID-19. (See

       Exhibit G, Second ICE detainee in New Jersey tests positive for coronavirus,

       NorthJersey.com (Mar. 26, 2020)).

   •   On March 26, 2020, two immigrant detainees were released from ECCF because of their

       chronic medical conditions—one has asthma—and risk of exposure to COVID-19 due to

       other detainees or staff testing positive for the virus at ECCF. (See Exhibit H, Judge frees

       ICE detainees after coronavirus hits New Jersey jails, New York Post (Mar. 27, 2020);

       Basank v. Decker, Case No. 1:20-cv-02518-AT (Dkt. 11) (S.D.N.Y. Mar. 26, 2020)

       (Exhibit I)).

Examples of Life-Threatening COVID-19 Cases in Patients with Asthma

   •   In New York City, a 34-year-old woman with previously well-controlled asthma is now

       sedated in the Intensive Care Unit from coronavirus complications. (See Exhibit J, An

       asthmatic NYC paramedic in critical condition from COVID-19, Insider (Mar. 25, 2020)).

   •   A 44-year-old man with exercise-induced asthma is suffering from coronavirus

       complications and is also sedated in the Intensive Care Unit in New York. (See Exhibit K,

       Above the Law founder David Lat is put on a ventilator after COVID-19 diagnosis, ABA

       Journal (Mar. 23, 2020)).

Letter of Support

   •   Letter of Support from Stephanie Weeks (Exhibit L).




121598689.5                                  3
 Case 2:19-cr-00877-CCC Document 73 Filed 03/27/20 Page 4 of 4 PageID: 1600



Conclusion

       For the reasons articulated in his Motion (D.E. 68), Mr. Weeks respectfully moves the

Court for his temporary pretrial release on conditions pursuant to 18 U.S.C. § 3142(i).


                                                     Sincerely,



                                                     Simon A. Gaugush
                                                     Michael L. Yaeger

cc:    All counsel of record (via ECF)
       U.S. Pretrial Services Officer Elizabeth Auson (via e-mail)




121598689.5                                  4
